Citation Nr: 0213455	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972, with service in the Republic of Vietnam from March 1971 
to March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a decision of September 1999, the Board denied entitlement 
to service connection for the cause of the veteran's death.  
Since the time of that decision, the appellant has submitted 
additional evidence in an attempt to reopen her claim.  The 
RO initially found such evidence neither new nor material, 
and the current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of September 1999, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  

2.  Evidence submitted since the time of the Board's 
September 1999 decision is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  

3.  The veteran's fatal metastatic colon cancer as likely as 
not had its origin as the result of exposure to Agent Orange 
in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The decision of the Board in September 1999 denying the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 1110, 7104 (West 
1991 & Supp. 2002).  

2.  Evidence received since the time of the Board's September 
1999 decision denying entitlement to service connection for 
the cause of the veteran's death is new and material, and 
sufficient to a proper reopening of the appellant's claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001). 

3.  Metastatic colon cancer was incurred as the result of 
exposure to Agent Orange during the veteran's active military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002).  

4.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the September 1999 decision denying entitlement to service 
connection for the cause of the veteran's death, the Board 
noted that the veteran died on June 9, 1996 of metastatic 
colon carcinoma.  His death certificate noted the presence of 
small bowel obstruction, anemia, and gastritis at the time of 
death.  At the time of the veteran's death, service 
connection was not in effect for any disability.

Service medical records, include the veteran's Report of 
Medical History taken at the time of the pre-induction 
physical examination dated in May 1970.  He reported that his 
parents and a brother suffered from stomach problems.  He 
also indicated that he suffered from undiagnosed stomach 
problems and took medication.  The Induction physical 
examination, service clinical records and his separation 
examination dated in April 1972, showed no complaints or 
symptomatology associated with colon problems, Crohn's 
disease, small bowel obstruction, anemia, gastritis, or other 
findings associated with carcinoma of the colon.  

Beginning in 1993, the veteran was seen on a number of 
occasions for what was diagnosed as Crohn's disease.  The 
veteran underwent exploratory laparotomy and resection of the 
involved segment of his small bowel in October 1993.  During 
the surgery, marked carcinomatosis was found originating from 
a cecal lesion.  The pathology report showed the tumor in 
question to be a poorly differentiated adenocarcinoma. 

Subsequent medical records show that the veteran subsequently 
underwent extensive chemotherapy and, initially, appeared to 
improve.  However, by 1996, the carcinoma had metastasized to 
his abdomen.  In June 1996, the veteran expired.  

Based on the above evidence, and following a review of the 
veteran's claims file, the Board concluded that there existed 
no competent medical evidence that the cause of the veteran's 
death (i.e., metastatic colon carcinoma) was of service 
origin.  Nor was there any medical evidence of colon cancer, 
or associated symptomatology until many years after the 
veteran was separated from active service.  The Board 
additionally found that there existed no competent medical 
evidence of any nexus or link between the veteran's carcinoma 
of the colon and any disease or incident noted during his 
active duty military service. 

In reaching its conclusion, the Board conceded that, in a 
March 1998 statement, a private surgeon who had evaluated the 
veteran opined that it was "quite plausible" that the 
veteran's cancer was the result of Crohn's disease, or in 
some way associated with Crohn's disease.  However, neither 
the veteran's service medical records nor any post service 
medical records showed evidence of Crohn's disease until many 
years after the veteran's active military service.  Nor did 
such records contain any medical opinion of a nexus or link 
between Crohn's disease and the veteran's service.  In point 
of fact, the private surgeon noted that he was unaware of any 
association between the Crohn's disease and service in 
Vietnam or exposure to Agent Orange. 

In the absence of competent medical evidence indicating that 
a disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the Board denied entitlement to service 
connection for the cause of the veteran's death.  

In September 2000, there was received from the appellant 
correspondence seeking to reopen her previously-denied claim 
for service connection for the cause of the veteran's death.  
Accompanying that correspondence was a June 2000 letter from 
one of the veteran's private physicians, indicating that the 
veteran had suffered from a "very unusual carcinoma with an 
unusual presentation," the aggressive nature of which led to 
his demise.  According to the private physician, it was 
"certainly known" that the veteran had been exposed to Agent 
Orange in Vietnam, and "one has a very good presumptive 
evaluation that this could possibly be related to his 
development of this malignancy."  In the opinion of the 
veteran's private physician, given the overall scenario, 
there might be a "very strong relationship" between the very 
unusual nature of the veteran's malignancy with 
adenocarcinoid tumor and exposure to Agent Orange.  

In correspondence of May 2001, the same private physician who 
had submitted the June 2000 correspondence wrote that the 
veteran's history revealed that he had been exposed to Agent 
Orange in Vietnam, which was the "probable cause" of his 
adenocarcinoid of the intestinal tract.  According to the 
veteran's private physician, this "probability" stemmed from 
the unusual nature of the veteran's malignancy.  

In a letter of August 2001, the same private physician who 
had submitted the June 2000 and May 2001 correspondence wrote 
that, given the "unusual nature" of the veteran's adeno-
carcinoid malignancy, and his exposure to a known carcinogen 
(i.e., Agent Orange), he was of the opinion that the two were 
"directly related," and would conclude that Agent Orange was 
the "probable cause" of the veteran's malignancy. 

During the course of a Supplemental Statement of the Case 
dated in October 2001, the RO concluded that new and material 
evidence had, in fact, been presented sufficient to reopen 
the appellant's previously-denied claim for service 
connection for the cause of the veteran's death. 

In June 2002, the Board requested the opinion of a VA medical 
expert regarding the "probable relationship" between the 
veteran's cause of death and exposure to Agent Orange in 
Vietnam.  

In correspondence of August 2002, that VA medical expert 
responded that available scientific evidence failed to 
establish any link between gastrointestinal tumors and prior 
Agent Orange exposure.  On the other hand, the veteran's 
clinical presentation/findings were, as asserted, "highly 
unusual."  Both the veteran's young age at presentation (43), 
and, more importantly, intraoperative findings of a tumor 
involving both the ileum and cecum with concomitant extensive 
mesenteric serosal, and peritoneal metastases (but with no 
liver metastasis) were highly atypical for the standard bowel 
carcinoma.  Reviewing the veteran's available chart, the VA 
expert found no substantiation of the assertion that the 
tumor in question was adenocarcinoid rather than a poorly 
differentiated adenocarcinoma.  

Of further intrigue, to the expert, was the veteran's 
diagnosis of Crohn's disease in mid-1993.  Though this 
presumptive diagnosis (in the absence of any available 
pathological confirmation of Crohn's disease) was made 
shortly before the veteran was found to have a malignancy, 
and notwithstanding that Crohn's disease is not linked to 
Agent Orange exposure, the veteran's wife stated that he had 
been having low-grade gastrointestinal symptomatology since 
Vietnam.  The VA expert noted that patients with Crohn's 
disease are at significant risk to develop either colon or 
small bowel carcinoma, and are more prone to present with 
aggressive intestinal malignancies at a younger age.  
Accordingly, a tumor involving both the ileum and cecum might 
be more readily explained in a patient with underlying 
Crohn's disease. 

In conclusion, the VA expert was of the opinion that it was 
"plausible" that the veteran's malignancy might have been 
linked to the known carcinogen Agent Orange, providing that 
the veteran had a significant exposure to that chemical.  In 
the veteran's "unusual" case, the expert was additionally of 
the opinion that consideration should be given to the finding 
that the "possibility of a very small elevation and 
risk...can never be excluded."  The medical expert could not 
eliminate the suggestion that the veteran might have had 
underlying Crohn's disease dating back to service in Vietnam, 
and that this in turn represented a risk factor for 
developing intestinal malignancy.  Under such circumstances, 
it would be "equitable" to award the veteran's family 
service-connected death benefits. 

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service in 
the Republic of Vietnam, and exposure there to Agent Orange, 
caused or contributed in some way to his death from 
metastatic colon cancer.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and a 
malignant tumor (i.e., cancer) becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  However, once entitlement 
to service connection for a given disorder has been denied by 
a decision of the Board, that determination is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2001).  In addition, new evidence 
may be found to be material if it provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In addition to the above, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), soft 
tissue sarcoma (other than osteosarcoma), chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), or diabetes mellitus 
(Type II).  38 U.S.C.A. § 1116 (West 1991 & Supp. 2002).  
With the exception of diabetes mellitus, these diseases shall 
become manifest to a degree of 10 percent or more at any time 
after service, except chloracne, other acne disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002). 

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2001).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).  

In the present case, at the time of the prior Board decision 
in September 1999, it was determined that the veteran's fatal 
metastatic colon cancer was unrelated to any incident or 
incidents of his period of active military service, including 
exposure to Agent Orange in the Republic of Vietnam.  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is final. 

Evidence submitted since the time of the Board's September 
1999 decision, consisting of various statements of the 
veteran's private physicians, as well as the opinion of a VA 
medical expert, is both "new" and "material" as to the issue 
of service connection for the cause of the veteran's death. 

More specifically, since the time of the Board's September 
1999 decision, it has been noted that there might be a "very 
strong relationship" between the veteran's exposure to Agent 
Orange in the Republic of Vietnam, and the subsequent 
development of his fatal colon cancer.  It has also been 
noted that the veteran's exposure to Agent Orange in Vietnam 
was the "probable cause" of his adenocarcinoma of the 
intestinal tract.  Such opinions, at a minimum, provide a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's disability," and, as such, are 
sufficient to a proper reopening of the appellant's 
previously denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Accordingly, the Board finds that the 
appellant's claim is reopened. 

Having determined that the appellant's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  As noted above, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  While in the present case, service medical 
records are negative for evidence of colon cancer, or any 
symptomatology associated with that disease, in the opinion 
of a VA medical expert, the "highly unusual" presentation of 
the veteran's adenocarcinoma raised some question as to its 
relationship to exposure to Agent Orange.  The veteran's 
young age at presentation, and, more significantly, 
intraoperative findings of a tumor involving both the ileum 
and cecum, and having extensive mesenteric, serosal, and 
peritoneal metastases (in the absence of liver metastasis) 
raised further questions as to a potential relationship to 
dioxin exposure.  Taking all available evidence into account, 
the VA expert found it "plausible" that the veteran's 
malignancy might have been linked to Agent Orange providing 
he had a significant exposure to that substance.  

As noted above, the veteran served in the Republic of Vietnam 
for a period of one year, from March 1971 to March 1972.  
Presumably, during that period, the veteran experienced at 
least some exposure to Agent Orange.  In the opinion of his 
private physicians, and that of a VA specialist, that 
exposure played at least some part in the development of the 
adenocarcinoma of the ileum and cecum which eventually led to 
the veteran's death.  Under such circumstances, and with the 
resolution of all reasonable doubt in the veteran's favor, 
service connection for the cause of the veteran's death is in 
order.  38 C.F.R. § 3.102 (2001).  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions and regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the appellant in the 
development of all facts pertinent to her claim.  To that 
end, the appellant has been furnished the opinion of a VA 
medical expert, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured.  Accordingly, the Board is of the 
opinion that no further duty to assist the appellant exists 
in this case.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

